t c memo united_states tax_court estate of birnie m davenport deceased patricia l vestal personal representative petitioner v commissioner of internal revenue respondent docket nos filed date thomas g potts for petitioner elizabeth downs and bruce k meneely for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and addition to petitioner's taxes gift_tax estate_tax addition_to_tax year deficiency deficiency sec_6651 dollar_figure --- --- dollar_figure dollar_figure --- unless otherwise indicated all section references are to the internal_revenue_code as in effect during and all rule references are to the tax_court rules_of_practice and procedure respondent determined a gift_tax deficiency for the estate of birnie m davenport on the ground that birnie m davenport birnie made taxable_gifts in of shares of stock in hondo drilling co inc hondo respondent also determined a deficiency in petitioner's estate_tax due to an increase in adjusted_taxable_gifts made in previous years the primary issues for decision are whether birnie owned stock of hondo during her lifetime and if so whether birnie transferred stock of hondo to gordon davenport patricia vestal and charles botefuhr in july of and if so whether birnie's transfer of hondo stock in july of constituted a gift_for federal gift_tax purposes whether the federal gift_tax_return filed by the estate of birnie m davenport was delinquently filed and whether the period of limitations for assessing a gift_tax deficiency in this case has expired the cases involving the estate_tax and the gift_tax deficiencies were consolidated for purposes of trial briefing and opinion the parties do not address the estate_tax deficiency on brief we assume therefore that the parties agree that our resolution of the gift_tax issue will also resolve the estate_tax deficiency as a preliminary matter we must decide whether certain documents submitted by respondent during the trial of this case should be admitted into evidence prior to trial petitioner submitted two motions seeking to exclude these documents from evidence at trial respondent sought to admit four of the documents which were inter alia referenced in those motions petitioner maintained its objections to the challenged documents at trial the documents which are the subject of petitioner's motions and subsequent objections are an agreement executed by patricia vestal gordon davenport and charles botefuhr on date which references transfers made by birnie davenport to patricia vestal gordon davenport and charles botefuhr exh ad a letter dated date from john h conway jr esq and charles b tetrick esq addressed to mr gordon davenport and mrs pat vestal regarding the settlement of the estate of elizabeth g davenport tax_court case exh af an agreement dated date involving the commissioner and the estate of elizabeth g davenport deceased gordon e davenport and patricia vestal executors exh ae a letter dated date from edward botefuhr to corrine childs in response to a letter from ms childs requesting information on a gift_tax_return that was allegedly to be filed by mr botefuhr on behalf of birnie exh ag petitioner argues that exhibits af and ae are not admissible pursuant to federal rules of evidence hereinafter rule and sec_7121 and that exhibits ad and ag are not admissible pursuant to this court's standing_pretrial_order over petitioner's objection these items were offered at trial subject_to the parties' arguing their admissibility on brief exhibits af and ae petitioner contends that exhibits af and ae should be excluded from evidence pursuant to federal rules of evidence petitioner argues that these exhibits are inadmissible evidence of settlement negotiations petitioner contends that these exhibits relate to issues raised in connection with a case before this court titled estate of davenport v commissioner docket no that case involved the issues of ownership of shares of hondo and the value attributable to that stock respondent contends that respondent does not seek to introduce the documents to prove liability for validity or invalidity of or the amount of the claim which was the subject fed r evid provides inter alia evidence of furnishing or offering or promising to furnish or accepting or offering or promising to accept a valuable consideration in compromising or attempting to compromise a claim which was disputed as to either validity or amount is not admissible to prove liability for or invalidity of the claim or its amount evidence of conduct or statements made in compromise negotiations is likewise not admissible of the parties' dispute with respect to the estate of elizabeth davenport respondent contends that exhibit ae was introduced to show that only big_number shares of hondo stock were included in the estate of elizabeth davenport for federal tax purposes and that exhibit af was introduced to show that respondent conceded the joint_ownership issue with respect to the estate of elizabeth davenport additionally one of the fiduciaries who signed the estate_tax_return and prosecuted the petition on behalf of that estate namely patricia vestal is the personal representative of birnie's estate the obvious purpose of rule of the federal rules of evidence is to promote settlements evidence of settlement negotiations or of other attempts to compromise a claim is inadmissible if offered to show liability for the claim or that the claim is invalid fed r evid 105_tc_1 we agree with respondent that exhibits ae and af were not offered to show liability for any claim against the estate of elizabeth davenport nor were they being offered to show the invalidity of any such claim consequently we find that rule does not preclude the admission of those exhibits alternatively petitioner argues that exhibit ae should be excluded pursuant to sec_7121 which provides inter alia sec_7121 authorization --the secretary is authorized to enter into an agreement in writing with any person relating to the liability of such person or of the person or estate for whom he acts in respect of any internal revenue tax for any taxable_period petitioner contends that exhibit ae is a closing_agreement and that under sec_7121 a closing_agreement is relevant to the tax_liability only of the person or estate named in the closing_agreement respondent fails to address this argument on either opening or reply brief exhibit ae is not a closing_agreement within the scope of sec_7121 see 899_f2d_1149 11th cir accordingly we shall deny petitioner's motion and overrule petitioner's objections to the admission of exhibits ae and af exhibits ad and ag petitioner contends that exhibits ad and ag should be excluded from evidence pursuant to this court's standing_pretrial_order which reads in relevant part any documents or materials which a party expects to utilize in the event of trial except for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material not so stipulated or exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown petitioner objected to the admission of these exhibits on the grounds that they were not exchanged prior to days before trial as required by the standing_pretrial_order petitioner first informed respondent on date that it intended to argue that birnie never owned the hondo stock in issue on date respondent filed a trial memorandum with this court in the trial memorandum respondent states that petitioner has raised a new issue regarding the decedent's ownership of the property which is the subject of the gift_tax of which respondent received notice on date the new issue has not been fully articulated by the petitioner and the respondent has not had the opportunity to evaluate the argument or respond to it on date days before the calendar call which included the instant case respondent faxed inter alia exhibits ad and ag to petitioner's counsel and indicated that they should be included in a supplemental stipulation of facts these documents relate to petitioner's new argument petitioner claims that respondent purposely delayed presenting these documents and that they should be excluded from evidence pursuant to the pretrial order we disagree the purpose of the pretrial order is to avoid surprise promote stipulation of uncontroverted facts and exhibits and shorten trial time respondent responded to petitioner's new argument within a reasonable_time petitioner was presented with these documents prior to the start of the trial and had sufficient time to prepare a response additionally these documents were initially provided to respondent by petitioner fundamental fairness dictates that respondent be allowed the opportunity to offer into evidence these documents which respondent claims will refute petitioner's position see 77_f3d_637 2d cir where as in this case a party has shown good cause for any failure to comply with this court's standing_pretrial_order we may excuse such noncompliance accordingly we shall overrule petitioner's objection to the admission of exhibits ad and ag and deny petitioner's motion in opposition to admission of documentary_evidence as it relates to those exhibits findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the instant petitions were filed patricia l vestal the personal representative of the estate of birnie m davenport resided in tulsa oklahoma birnie decedent died at the age of on date in tulsa oklahoma decedent died testate decedent's last will and testament was admitted to probate on date patricia l vestal decedent's niece and gordon e davenport and charles e botefuhr decedent's nephews were appointed by the probate respondent argues on brief that these documents were originally provided by petitioner and petitioner does not dispute this on reply brief we therefore conclude that these documents were provided by petitioner court to act as co-personal representatives of the estate of birnie m davenport a form_706 united_states estate_tax_return for the estate of birnie m davenport was filed timely on date the estate_tax_return filed on behalf of petitioner was signed by patricia l vestal and gordon e davenport as co-personal representatives of the estate the estate_tax_return showed tax due of dollar_figure which was paid at the time the return was filed a form_709 united_states quarterly gift_tax_return for gift_tax_return was filed on behalf of birnie simultaneously with the estate_tax_return on date the gift_tax_return was signed by patricia l vestal and gordon e davenport the gift_tax_return reflected a gift of shares of hondo stock made on date by birnie to charles botefuhr for purposes of computation of the gift_tax the estate valued the shares of hondo stock at dollar_figure per share the gift_tax_return reflected a gift_tax due in the amount of dollar_figure which was paid at the time that the return was filed birnie lived most of her adult life with her older sister elizabeth davenport elizabeth both birnie and elizabeth remained unmarried and pursued careers with oil_and_gas companies--birnie as a legal secretary and elizabeth as an assistant to senior corporate executives both birnie and elizabeth had extensive business experience pursuant to an oral agreement4 of at least years prior to the death of elizabeth birnie and elizabeth commingled all of their earnings and assets birnie and elizabeth maintained joint checking and savings accounts birnie and elizabeth built a home together sharing equally in the costs of construction and maintenance title to the sisters' house was held in both of their names pursuant to the sisters' oral agreement legal_title to shared assets was held in elizabeth's name birnie and elizabeth shared the costs of all investments and considered all investments to be equally and jointly owned the sisters' shared assets included all stocks and bonds held in the name of elizabeth birnie and elizabeth both participated in making investment decisions and agreed that each of them owned one-half of all property acquired by them regardless of the name in which title was held these assets included big_number shares of stock of hondo birnie considered big_number shares of the hondo stock her own property notwithstanding that the shares were held in elizabeth's name birnie prepared the federal and state_income_tax returns for both herself and elizabeth until in accordance with their petitioner asserts that this oral agreement created a business partnership between the two sisters we shall address this assertion in our discussion for convenience however in our findings_of_fact we shall refer to it as either the agreement or the arrangement joint_ownership agreement on the federal and state_income_tax returns which birnie prepared for herself and her sister birnie reported one-half of all investment_income as being hers and one- half as being elizabeth's birnie and elizabeth maintained an office in their home from which they conducted their investment activities birnie reported one-half of the allowable deductions with respect to such office on her own federal_income_tax returns and one-half on elizabeth's federal_income_tax returns after the federal and state_income_tax returns of birnie and elizabeth were prepared by corrine childs c p a a licensed attorney tax adviser and tax_return_preparer birnie and elizabeth informed ms childs of their joint_ownership agreement and of the manner in which they had been reporting their income deductions gains and losses with respect to their investments on the returns which ms childs subsequently prepared for birnie and elizabeth income deductions gains and losses with respect to investments were reported one-half on the return of birnie and one-half on the return of elizabeth throughout the period of their agreement birnie and elizabeth filed their federal and state_income_tax returns reporting their wage earnings separately and sharing equally in the profits and losses resulting from their various investments several of the federal_income_tax returns filed by birnie and elizabeth during the period through were audited upon explanation of the joint_ownership arrangement between the sisters their split of investment_income and expenses and reporting of percent of said income and expenses on each of their returns was accepted by the internal_revenue_service irs elizabeth died on date gordon davenport and patricia vestal were appointed the coexecutors of elizabeth's estate charles botefuhr also was appointed a coexecutor of the estate of elizabeth davenport mr botefuhr resigned as a coexecutor of elizabeth's estate in september over a dispute on how to report assets titled in elizabeth's name the estate of elizabeth davenport filed federal and state estate_tax returns which included one-half of the value of the stocks and bonds the legal_title to which was held in elizabeth's name at the time of her death in elizabeth's gross_estate these stocks included big_number shares of hondo stock valued at dollar_figure per share the remaining one-half of the stock of hondo was considered by the coexecutors of elizabeth's estate to be birnie's property pursuant to the sisters' oral agreement the federal estate_tax_return for the estate of elizabeth davenport was prepared by ms childs and was signed and filed by patricia vestal and gordon davenport the estate_tax_return for the estate of elizabeth davenport was examined by the irs the irs took the position that the entire value of all assets held in elizabeth's name should be included in her gross_estate and that the big_number shares of hondo stock should be valued at dollar_figure per share the irs issued a notice_of_deficiency and the estate of elizabeth davenport petitioned this court that case was captioned estate of davenport v commissioner docket no for purposes of the tax_court litigation the estate of elizabeth davenport was represented by patricia vestal and gordon davenport elizabeth's federal estate_tax case was settled by the parties without trial and an agreed decision was entered on date an agreement was signed by gordon davenport on date and by patricia vestal on date in which the basis of the settlement agreement with regard to stock of hondo was set forth in settling the case the parties agreed that big_number shares of hondo stock would be included in the gross_estate of elizabeth at a value of dollar_figure per share the commissioner conceded the ownership issue recognizing the split of ownership of assets by elizabeth and birnie birnie's last will and testament was drafted by ms childs and was executed by birnie on date elizabeth's last will and testament was drafted by ms childs and was executed by elizabeth on date the sisters' wills contained mirror provisions both wills contained provisions for the distribution of each sister's respective interest in hondo stock the provision for distribution of hondo stock in each of the sisters' wills was consistent with their joint_ownership agreement birnie elizabeth and ms childs knew at all times relevant to this case that elizabeth was the nominal owner of the big_number shares of stock of hondo patricia vestal gordon davenport and charles botefuhr also knew at all times relevant to this case from at least the date of elizabeth's death that elizabeth was the nominal owner of big_number shares of hondo stock upon the death of elizabeth in date the district_court of tulsa county undertook the probate of her estate as part of the probate of elizabeth's estate the court investigated the validity of the joint_ownership of property by elizabeth and birnie on date the district_court of tulsa county determined that while elizabeth was the record_owner of certain real and personal_property she owned only an undivided percent interest in such property and held an undivided percent interest in such property for her sister birnie the district_court of tulsa county determined that each sister owned an undivided 50-percent interest in real and personal properties described in the attachment to its order the district_court found that elizabeth and birnie each owned an undivided petitioner objecting to this finding of fact states on brief that this order along with an affidavit signed by birnie m davenport were both obtained to influence the then pending protest and subsequent tax_court case involving the estate of elizabeth g davenport with respondent's predecessor we assume that petitioner is implying that in her affidavit birnie misstated the facts or omitted relevant facts which caused the court to reach an incorrect conclusion petitioner's objection is unfounded percent interest in the big_number shares of hondo stock the court ordered on date that the coexecutors of elizabeth's estate were to assign and convey to birnie her percent interest in the described real and personal_property in shortly after elizabeth died birnie decided to transfer all of her big_number shares of hondo stock in approximately equal portions to her niece and two nephews in order to transfer among other items the hondo stock birnie entered into sales agreements with both patricia vestal and gordon davenport on date the sales agreements were dated date but were executed by birnie on date pursuant to the sales agreements birnie sold and shares of hondo stock to gordon davenport and patricia vestal respectively as part of the sales agreements birnie as seller represented and covenanted that she was the sole owner of and had the right to sell all the shares of stock referred to in the sales agreements in the sales agreements birnie as seller stated that the shares of stock referred to in the agreements were not to be disposed of except pursuant to the terms of the agreements in the sales agreements birnie promised to deliver good and marketable title to the shares of stock referred to in the sales agreements by the terms of the sales agreements birnie transferred to patricia vestal and gordon davenport the right to receive dividends_paid after the date of the agreements with respect to the shares of stock transferred and the right to vote the stock covered by the sales agreements in consideration for the transfer of stock to them by birnie gordon davenport and patricia vestal executed installment notes dated date in the amounts of dollar_figure and dollar_figure respectively patricia vestal and gordon davenport each made downpayments in the amount of dollar_figure to birnie with respect to the transfer to them of hondo stock and other stock pursuant to the sales agreements and notes patricia vestal and gordon davenport made interest payments due from them to birnie under the terms of the sales agreement and installment notes until approximately march of on date birnie forgave the debts of patricia vestal and gordon davenport owed to her under the installment notes on date birnie filed a federal gift_tax_return for reflecting the forgiveness of the installment notes on date birnie executed a document titled deed_of_gift memorializing her gift of shares of hondo stock to her nephew charles botefuhr the deed_of_gift was made part of the public record by filing it in tulsa county oklahoma after the date of elizabeth's death but prior to date dividends_paid with respect to birnie's big_number shares of hondo stock were paid out of elizabeth's estate to birnie the payment of dividends with respect to birnie's big_number shares of hondo stock was not considered to be a distribution_of_property of elizabeth's this represents a purchase_price of dollar_figure per share for the hondo stock estate as these dividends were considered to be birnie's property pursuant to the sisters' joint_ownership agreement birnie reported the receipt of dividends_paid in prior to date with respect to the big_number shares of hondo stock on her federal_income_tax return after july of and before april of dividends_paid with respect to the big_number shares of hondo stock transferred by birnie to her niece and two nephews were paid out of elizabeth's estate directly to patricia vestal gordon davenport and charles botefuhr in proportion to the stock they had received pursuant to the sales agreements and gift hondo typically paid dividends on or about march of each year in may of each year and on or about august of each year the record ownership of big_number shares of hondo stock was transferred on the stock ledger of hondo from the name of elizabeth davenport to the names of patricia vestal shares gordon davenport shares and charles botefuhr shares on date this transfer of ownership on hondo's stock ledger of the big_number shares of stock was made pursuant to the direction of gordon davenport and patricia vestal the transfer of title to the big_number shares of hondo stock shares to patricia vestal and shares each to gordon davenport and charles botefuhr was made to accomplish birnie's intentions and to complete the transfers made by the sales agreements and deed_of_gift patricia vestal gordon davenport and charles botefuhr received their interests in stock of hondo from birnie in july of on date patricia vestal gordon davenport and charles botefuhr executed an agreement in the agreement it was recited that charles botefuhr had been given shares of hondo stock by instrument dated date executed by birnie davenport in the agreement it was recited that charles botefuhr had agreed with birnie at the time of the gift of stock that he would file the requisite federal and state gift_tax returns and pay all taxes pursuant to the agreement charles botefuhr agreed with gordon davenport and patricia vestal that he would file the gift_tax returns with respect to the gift of date and pay any gift_taxes due with respect to the gift charles botefuhr did not file any gift_tax returns on behalf of birnie charles botefuhr redeemed hi sec_537 shares of hondo stock on date for dollar_figure per share prior to redeeming his stock charles botefuhr received dividends in with respect to hi sec_537 shares of hondo stock in the amount of dollar_figure gordon davenport received dividends in with respect to hi sec_537 shares of hondo stock in the amount of dollar_figure while preparing birnie's estate's tax returns ms childs discovered that no federal gift_tax_return had been filed with respect to the hondo stock transfer to charles botefuhr on date she then prepared a gift_tax_return with respect to the transaction and filed it simultaneously with the federal estate_tax_return for birnie's estate elizabeth birnie their estates and the representatives of their estates consistently represented to the irs that elizabeth and birnie were joint and equal owners of various property including hondo stock title to which was in elizabeth's name hondo stock was valued for all purposes by elizabeth and her estate birnie and her estate patricia vestal and gordon davenport at dollar_figure per share the dollar_figure price of hondo stock was determined by reference to the financial statement of hondo of the price it would pay for redemptions of its stock in the fiscal_year date through date the statutory notices of deficiency on which this case is based were mailed to petitioner on date opinion petitioner's primary argument is as follows elizabeth and birnie entered into a business partnership in which legal_title to all of the partnership's assets was held in elizabeth's name following elizabeth's death in birnie failed to exercise her statutory rights as surviving partner to wind up the affairs of the business partnership and to distribute the assets of the partnership to the estate of her sister and herself and finally for purposes of this case if we find that birnie did transfer the stock in question the parties have stipulated the fair_market_value of such stock was dollar_figure per share at the time of the transfer that birnie's failure to exercise her statutory rights operated as a waiver of her rights which allowed the partnership property to remain in elizabeth's name subject_to distribution by her executors in accordance with the terms of her will agreement between birnie and elizabeth respondent contends that no business partnership was formed and that the assets that the sisters acquired were merely personal assets which birnie and elizabeth jointly owned petitioner argues that because the sisters created a business partnership birnie's actions or inaction subsequent to elizabeth's death resulted in the partnership's assets being left in elizabeth's name and thus being disposed of through elizabeth's estate with the consequence that birnie did not have a sufficient interest in the hondo stock to make a gift of that stock sec_301_7701-1 proced admin regs provides in pertinent part as follows although it is the internal_revenue_code rather than local law which establishes the tests or standards which will be applied in determining the classification in which an organization belongs local law governs in determining whether the legal relationships which have been established in the formation of an organization are such that the standards are met thus it is local law which must be applied in determining such matters as the legal relationships of the members of the organization among themselves and with the public at large and the interests of the members of the organization in its assets because this dispute revolves around the property rights that each sister would have if the agreement created a partnership we must look to oklahoma state law to see if a partnership was created and if so the consequences of such a classification in determining state law we will follow the decisions of the highest state court but in the absence of a decision by that court we may look to the state's lower courts' rulings and holdings 387_us_456 the burden_of_proof lies with petitioner rule a additionally under oklahoma law the burden of proving the existence of a partnership lies with the party which is attempting to rely on its existence--petitioner in this case byrd v byrd p 2d okla partnership is a creature of voluntary agreement a partnership relationship can be created by oral agreement but proof of the fact of partnership and its terms must be established by 'clear unequivocal and decisive' evidence oral testimony offered to prove these facts is not given much weight singer v singer p 2d okla ct app fn refs omitted a partnership is created by persons for the purpose of carrying on a trade business or profession 235_f2d_395 10th cir of primary importance in determining the existence of a partnership given all of the facts and circumstances is whether the parties in good_faith and with a business_purpose intended to form a partnership 337_us_733 we find that elizabeth and birnie did not intend to form a partnership but intended to share their incomes and property much as a married couple might references to a business partnership in certain documents as well as in some of the testimony presented at trial appears to be a loose description of the sisters' arrangement rather than an attempt to define the arrangement in legal terms we find ms childs' description of the arrangement to be accurate when she stated they had no written articles of partnership no written agreements it's just the way you did things just as if someone in this room and i were to open an account and each put dollar_figure in it and decide to invest it we would just rock along and we'd each report our half of the gains and losses and that sort of thing elizabeth and birnie were not engaged in a trade business or profession although they combined their incomes into joint accounts and purchased various stocks this merely amounted to co-ownership of the various accounts and stock the evidence fails to support a conclusion that the sisters had a business relationship on her federal_income_tax return birnie reported dividends from only three companies in the amounts of dollar_figure dollar_figure and dollar_figure and from the estate of elizabeth davenport in the amount of dollar_figure additionally on her return birnie only reported long-term_capital_gains from the sale of three different stocks and no short-term_capital_gains on the facts presented we conclude that birnie and elizabeth were not in a business partnership but were merely co-owners of the big_number shares of hondo stock see 89_tc_445 an investor is never considered to be engaged in a trade_or_business with respect to his investment activities it has long been settled in oklahoma that joint_ownership of real or personal_property does not necessarily constitute a partnership logan v oklahoma mill co p okla similarly investment in oil_and_gas leases as cotenants or co- owners gives no presumption of the existence of partnership in fact it is presumed in the absence of a contrary showing such ownership is merely a cotenancy singer v singer supra pincite ndollar_figure citations omitted petitioner places great reliance on ryza v commissioner tcmemo_1977_64 in which this court found two individuals were engaged in a partnership for federal tax purposes ryza is distinguishable from the instant case first ryza used federal tax principles to determine if a partnership existed in the instant case we look to oklahoma law because the question of whether a partnership existed is relevant to determine if birnie had a sufficient property interest such that she could make a gift of hondo stock second even if we were to look to federal tax cases for guidance ryza involved two taxpayers who conducted several businesses buying repairing and selling volkswagens an illegal abortion clinic and a building company in which they were each active participants in the business operations in the instant case we are presented with two sisters who through a regimen of frugal living were able to amass a substantial amount of savings and assets we find that ryza is of no help in determining the existence of a partnership in this case elizabeth and birnie were mere passive co-owners of property cf vanderschraaf v commissioner tcmemo_1997_306 partnerships did not constitute mere passive co-owners of property partnerships entered into transactions formed joint ventures operated gas wells and engaged in various other activities the elements of a completed_gift under oklahoma law are intention to give complete delivery and acceptance by the donee in re estate of carano p 2d okla mcspadden v mahoney p 2d okla the sales agreements and the deed_of_gift as well as the testimony presented at trial convince us that birnie intended to make full or partial gifts to her niece and nephews after birnie's similarly petitioner's reliance on mccleary v brown p 2d okla is misplaced petitioner relies on mccleary as authority for the proposition that a surviving partner's failure to assert his statutory right of possession to partnership property for dissolution constitutes a waiver of his rights mccleary like ryza v commissioner tcmemo_1977_64 is distinguishable because it involves the active_conduct of a business as opposed to the instant case which involves co- ownership of investments transfers the recipients began receiving the dividends from the hondo stock based on all of the facts and circumstances presented in this case we conclude that birnie did intend to make present and irrevocable transfers of hondo stock in july of to her niece and nephews we conclude that birnie owned a 50-percent interest in the hondo stock in because birnie had a sufficient ownership interest9 and the intent to make a gift of the hondo stock and there is no dispute as to any other element of a gift we find that under oklahoma law birnie did make a completed_gift of hondo stock in july of statute_of_limitations sec_6501 provides generally that assessments of tax must be made within years after the taxpayer files a return the federal estate_tax_return for the estate of birnie davenport was filed on date a federal gift_tax_return for the taxable_year signed by the co-personal representatives of the estate of birnie davenport was filed on behalf of birnie on date respondent mailed notices despite birnie's lack of legal_title we find that her interest in the hondo stock like that of a tenant in common was capable of being transferred see starnes v miller p 2d okla also the fact that delivery of stock certificates was delayed did not prevent the gift from being complete in july of birnie through the use of the sales agreements and deed_of_gift accomplished sufficient delivery to put the gift beyond her dominion and control see richardson v commissioner tcmemo_1984_595 of deficiency regarding the estate and gift_tax deficiencies on date petitioner contends that the previous ownership position of respondent's predecessor as well as notification and subsequent acquiescence over a 12-year period by respondent following the filing of extensive income and gift_tax returns by birnie m davenport and her relatives allow petitioner to assert that respondent is under a 'duty of consistency' or is 'quasi estopped' to assert any gift or estate_tax deficiency against petitioner for gifts of hondo stock by birnie m davenport we disagree the filing of the federal estate and gift_tax returns by birnie's estate started the running of the periods of limitations on date respondent's notices of deficiency were mailed to petitioner on date before the expiration of the period of limitations we therefore find that the statute_of_limitations does not bar the assessment of additional estate and gift_tax liabilities in this case addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden_of_proof to show the addition is improper 469_us_241 respondent determined that a quarterly gift_tax_return with respect to the date gifts was due to be filed on date sec_6019 sec_6075 petitioner has stipulated that the co-personal representatives of birnie's estate filed a federal gift_tax_return for the quarter ended date on date petitioner has made no argument with respect to the sec_6651 addition_to_tax except by implication of its argument that no gift was made we rejected that argument supra and petitioner has not proven that its failure_to_file timely was due to reasonable_cause accordingly we sustain respondent's determination of the applicable addition_to_tax under sec_6651 to reflect the foregoing appropriate orders will be issued and decisions will be entered under rule
